Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. The claims recites the application of a coloring agent and do not appear to recite that the coloring agent of the instant application is meant to paint the rock that is being worked upon to enhance laser energy absorption. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the coloring agent of the instant application is meant to paint the rock that is being worked upon to enhance laser energy absorption) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 The examiner respectfully argues that limitations from the specification are not to be read into the claims and that the claims are meant to be read in light of the specification.  It is still not clear how the coloring agent is meant to be used to paint the rock to be worked upon based on the claim language and the examiner respectfully believes the prior art of record still read on the claims of the instant application.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “sufficient” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The applicant’s recitation of an average power output sufficient to cause changes to a surface in the wellbore is relative because it is broad enough to allow for an interpretation on any average power output that is capable of causing any change to the wellbore surface.

The term “sufficient” in claim 4 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The applicant’s recitation of a pressure that is sufficient to displace wellbore fluids is relative because it is broad enough to allow for an interpretation on any pressure that is capable of causing any displacement to the wellbore fluids.
Claims 2-4, 6, 8-10, 12-17, 19-23 are rejected for dependence on one or more of the above rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 13, 14, 19, 20, 21, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190353032A1 Batarseh (hereinafter “Batarseh”) in view of US 20170022804 A1 Gupta (hereinafter “Gupta”). 	
Regarding claim 1, Batarseh teaches, except where struck through, A laser tool configured to operate within a wellbore of a hydrocarbon-bearing rock formation (abstract teaches An example laser tool is configured to operate within a wellbore of a hydrocarbon-bearing rock formation), the laser tool comprising: one or more optical transmission media (claim 1), the one or more optical transmission media being part of an optical path originating at a laser generator (laser generator 10) configured to generate a laser beam comprising an axis (claim 1) and configured to produce an average power output sufficient to cause changes to a surface in the wellbore (par. 32), the one or more optical transmission media for passing the laser beam (claim 1); an optical element (a mono-optic element; claim 1) that is part of the optical path (claim 1), the optical element for receiving the laser beam to collimate, focus, defocus, manipulate the direction of, manipulate the geometry of the laser beam, or combinations thereof  (par. 58 teaches During defocusing—or scattering—the laser beam may increase in cross-sectional diameter and in volume) from the one or more optical transmission media and for output to the hydrocarbon- bearing rock formation (claim 1); .  Batarseh does not teach and a color applicator head for discharging one or more coloring agents to the surface in the wellbore in a path of the laser beam. Along the same field of endeavor, Gupta is considered analogous art because Gupta discloses Carbon quantum dots are used as tracers during the production of hydrocarbons (abstract).  Gupta teaches, except where struck through, and a color applicator head (figure 2E and par. 75 teach the addition of a carbon quantum dot-containing fluid 154 into a wellbore 110 and further teaches a fluid deliver system 152 configured and positioned to deliver a carbon quantum dot-containing fluid 154 into the wellbore 110 and fluid deliver system 152 is therefore analogous to a color applicator head because both will perform the same function) for discharging one or more coloring agents to the surface in the wellbore in a path of the laser beam (fig. 2E and par. 75 teach The radiation source 122 and the detector 124 may be located at a location downstream of the fluid deliver system 152. The wellbore fluid 140 may flow in the production string 114 in the direction indicated by arrow 156. The wellbore fluid 140 may carry the carbon quantum dot-containing fluid 154 to a location proximate the radiation source 122 and the detector 124).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include and a color applicator head for discharging one or more coloring agents to the surface in the wellbore in a path of the laser beam, as suggested and taught by Gupta, for the purpose of providing a means to advantageously achieve  optical properties include a wavelength at which a material exhibits a peak absorption intensity, a wavelength at which a material exhibits a peak fluorescence intensity (e.g., a color of light emitted during fluorescence, such as when the fluorescence is in the visible spectrum), an excitation spectrum, an emission spectrum, an intensity of absorbed electromagnetic radiation, and an intensity of emitted electromagnetic radiation (par. 30). 

Regarding claim 2, Batarseh and Gupta teach, except where struck through, the laser tool of claim 1 as discussed above.  Batarseh does not teach where the one or more coloring agents comprise a powder, a liquid, a gas or an aerosol. Gupta teaches, except where struck through, where the one or more coloring agents comprise a powder, a liquid, a gas or an aerosol, a fluid that is insoluble in oil and water, a paint, or combinations thereof (Gupta teaches The wellbore fluid 140 which is obvious to be a liquid given the use of the language fluid to describe the wellbore fluid 140; par. 43 teaches Injection fluids transporting carbon quantum dots into the formation are typically aqueous based, such as a brine, like a saturated potassium chloride or sodium chloride brine, salt water such as seawater, fresh water, a liquid hydrocarbon, a surfactant or a gas such as nitrogen or carbon dioxide).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include where the one or more coloring agents comprise a powder, a liquid, a gas or an aerosol, a fluid that is insoluble in oil and water, a paint, or combinations thereof, as suggested and taught by Gupta, for the purpose of providing a means to transport the analogous coloring agent such that The injection fluid may be introduced by being pumped into one or more injection wells…Typically, the carbon quantum dots are soluble in the injection fluid (par. 42).

Regarding claim 3, Batarseh and Gupta teach, except where struck through, the laser tool of claim 1 as discussed above.  Batarseh does not teach where the one or more coloring agents comprise a black liquid agent. Gupta teaches, except where struck through, where the one or more coloring agents comprise a black liquid agent (par. 43 teaches Injection fluids transporting carbon quantum dots into the formation are typically aqueous based, it is known in the art that carbon is black in color, see NPL website "Carbon." Chemicool Periodic Table. Chemicool.com. 25 July. 2014. Web. https://www.chemicool.com/elements/carbon.html).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include where the one or more coloring agents comprise a black liquid agent, as suggested and taught by Gupta, for the purpose of providing a means to advantageously achieve certain spectroscopy characteristics that includes any qualitative or quantitative property relating to optically active carbon quantum dots (CQDs) which may be determined by optical spectroscopy (such as absorbance, fluorescence and phosphorescence) (par. 30).

Regarding claim 4, Batarseh and Gupta teach, except where struck through, the laser tool of claim 1 as discussed above.  Batarseh does not teach where the color applicator head comprises one or more color applicator nozzles positioned on or near a laser muzzle of the color applicator head, the one or more color applicator nozzles configured to discharge the one or more coloring agents at a pressure that is sufficient to displace wellbore fluids surrounding the laser muzzle, . Gupta teaches, where the color applicator head comprises one or more color applicator nozzles positioned on or near a laser muzzle of the color applicator head, the one or more color applicator nozzles configured to discharge the one or more coloring agents at a pressure that is sufficient to displace wellbore fluids surrounding the laser muzzle (par. 19 teaches : (a) injecting an aqueous fluid having a water soluble tracer comprising carbon quantum dots into the more than one injection well and maintaining pressure in the hydrocarbon-bearing reservoir above the bubble point of the hydrocarbons in the reservoir, wherein the aqueous fluid pumped into each of the injection wells contains qualitatively distinguishable carbon quantum dots), and the one or more color applicator nozzles configured to discharge the one or more coloring agents to the surface, the one or more coloring agents covering an area of the surface of at least 1 cm2 (fig. 2E and par. 75 teach The radiation source 122 and the detector 124 may be located at a location downstream of the fluid deliver system 152. The wellbore fluid 140 may flow in the production string 114 in the direction indicated by arrow 156. The wellbore fluid 140 may carry the carbon quantum dot-containing fluid 154 to a location proximate the radiation source 122 and the detector 124 ), each color applicator nozzle in fluid communication with a fluid conduit and a reservoir (figure 2E and par. 75 teach the addition of a carbon quantum dot-containing fluid 154 into a wellbore 110 and further teaches a fluid deliver system 152 configured and positioned to deliver a carbon quantum dot-containing fluid 154 into the wellbore 110 and fluid deliver system 152 is therefore analogous to a color applicator nozzle because both will perform the same function; Gupta discloses the claimed invention except for the one or more coloring agents covering an area of the surface of at least 1 cm2.It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment on to choose a surface area application size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to the one or more coloring agents covering an area of the surface of at least 1 cm2 for the purpose of allowing Hydrophilic groups on surfaces of the carbon quantum dots may interact with water wet surfaces of the subterranean formation and hydrophobic groups may interact with oil wet surfaces of the subterranean formation (par. 104)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include where the color applicator head comprises one or more color applicator nozzles positioned on or near a laser muzzle of the color applicator head, the one or more color applicator nozzles configured to discharge the one or more coloring agents at a pressure that is sufficient to displace wellbore fluids surrounding the laser muzzle, and the one or more color applicator nozzles configured to discharge the one or more coloring agents to the surface, the one or more coloring agents covering an area of the surface of at least 1 cm2, each color applicator nozzle in fluid communication with a fluid conduit and a reservoir, as suggested and taught by Gupta, for the purpose of providing a means to advantageously achieve  optical properties include a wavelength at which a material exhibits a peak absorption intensity, a wavelength at which a material exhibits a peak fluorescence intensity (e.g., a color of light emitted during fluorescence, such as when the fluorescence is in the visible spectrum), an excitation spectrum, an emission spectrum, an intensity of absorbed electromagnetic radiation, and an intensity of emitted electromagnetic radiation (par. 30).  Bar

Regarding claim 8, Batarseh and Gupta teach, except where struck through, The laser tool of claim 4 as discussed above Batarseh and further discloses where the color applicator head comprises a vacuum nozzle for aspirating an area surrounding the laser muzzle (par. 5 and claims 4, 16, and 17), and where the color applicator head comprises a lens configured to defocus the laser beam (while Gupta teaches an analogous color applicator head, Batarseh teaches the motivation to defocus the laser beam in par. 29 as For example, the mono-optic element may direct, collimate, focus, defocus, or otherwise manipulate the direction or geometry of the laser beam 160 prior to output).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include where the color applicator head comprises a vacuum nozzle for aspirating an area surrounding the laser muzzle, and where the color applicator head comprises a lens configured to defocus the laser beam, as suggested and taught by Batarseh, for the purpose of providing a means to advantageously allow for the laser beam may increase in cross-sectional diameter and in volume (par. 58).

Regarding claim 9, Batarseh and Gupta teach, except where struck through, The laser tool of claim 1 as discussed above and Batarseh further discloses where the color applicator head comprises a lens mounted on a movable stage such that the lens deflects or rotates the laser beam in the range from 0 to 360 (par. 28 teaches the laser tool is also configured to rotate about an axis in the wellbore, such as a central axis of the wellbore. In some implementations, the laser tool 30 is mounted on an axle (not shown) for rotation).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include where the color applicator head comprises a lens mounted on a movable stage such that the lens deflects or rotates the laser beam in the range from 0 to 360, as suggested and taught by Batarseh, for the purpose of providing a means to advantageously allow for the laser beam 160 may sweep the entire circumference of the wellbore. That is, the laser tool may rotate a full 360°. In some cases, the laser tool may rotate less than 360° (par. 28).

Regarding claim 10, Batarseh and Gupta teach, except where struck through, The laser tool of claim 1 as discussed above and Batarseh further discloses where the color applicator head comprises one or more purging nozzles for removing dust or vapor from a path of the laser beam (par. 5 teaches the purging nozzles as The focusing system may also include a purging nozzle proximate to the laser muzzle, a vacuum nozzle proximate to the laser muzzle, further, the color applicator head disclosed in the instant application is analogous to the focusing system 100 of Batarseh with the combinations with Gupta disclosed above to allow for the application of carbon quantum dots in Gupta).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include where the color applicator head comprises one or more purging nozzles for removing dust or vapor from a path of the laser beam, as suggested and taught by Batarseh, for the purpose of providing a means to advantageously having the purging nozzle is configured to remove dust and vapor from the path of the laser beam. The vacuum nozzle is configured to collect dust and vapor from the path of the laser beam (par. 5).

Regarding claim 11, Batarseh teaches, except where struck through, A method performed within a wellbore of a hydrocarbon-bearing rock formation (claim 11 and par. 8 teaches An example method is performed within a wellbore of a hydrocarbon-bearing rock formation), the method comprising: passing, through one or more optical transmission media, a laser beam comprising an axis and generated by a laser generator (laser generator 10) at an origin of an optical path, the laser generator configured to produce an average power output sufficient to cause changes to a surface in the wellbore (par. 32), the optical path comprising the one or more optical transmission media (claim 11 and par. 8, 9, and 10 recite the limitations of claim 11 in the instant application); .  Batarseh does not teach and applying one or more coloring agents to a surface in the wellbore in a path of the laser beam using a color applicator head discharging the one or more coloring agents. Along the same field of endeavor, Gupta is considered analogous art because Gupta discloses Carbon quantum dots are used as tracers during the production of hydrocarbons (abstract).  Gupta teaches, except where struck through, except where struck through, and applying one or more coloring agents to a surface in the wellbore in a path of the laser beam using a color applicator head discharging the one or more coloring agents (figure 2E and par. 75 teach the addition of a carbon quantum dot-containing fluid 154 into a wellbore 110 and further teaches a fluid deliver system 152 configured and positioned to deliver a carbon quantum dot-containing fluid 154 into the wellbore 110 and fluid deliver system 152 is therefore analogous to a color applicator head because both will perform the same function).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include and applying one or more coloring agents to a surface in the wellbore in a path of the laser beam using a color applicator head discharging the one or more coloring agents, as suggested and taught by Gupta, for the purpose of providing a means to advantageously achieve  optical properties include a wavelength at which a material exhibits a peak absorption intensity, a wavelength at which a material exhibits a peak fluorescence intensity (e.g., a color of light emitted during fluorescence, such as when the fluorescence is in the visible spectrum), an excitation spectrum, an emission spectrum, an intensity of absorbed electromagnetic radiation, and an intensity of emitted electromagnetic radiation (par. 30)

Regarding claim 12, Batarseh and Gupta teach, except where struck through, the method of claim 11 as discussed above.  Batarseh does not teach where the one or more coloring agents comprise a powder, a liquid, a gas, an aerosol, a fluid that is insoluble in oil and water, a paint, or combinations thereof. Along the same field of endeavor, Gupta is considered analogous art because Gupta discloses Carbon quantum dots are used as tracers during the production of hydrocarbons (abstract).  Gupta teaches, where the one or more coloring agents comprise a powder, a liquid, a gas, an aerosol, a fluid that is insoluble in oil and water, a paint, or combinations thereof (Gupta teaches The wellbore fluid 140 which is obvious to be a liquid given the use of the language fluid to describe the wellbore fluid 140; par. 43 teaches Injection fluids transporting carbon quantum dots into the formation are typically aqueous based, such as a brine, like a saturated potassium chloride or sodium chloride brine, salt water such as seawater, fresh water, a liquid hydrocarbon, a surfactant or a gas such as nitrogen or carbon dioxide).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include where the one or more coloring agents comprise a powder, a liquid, a gas, an aerosol, a fluid that is insoluble in oil and water, a paint, or combinations thereof as suggested and taught by Gupta, for the purpose of providing a means to transport the analogous coloring agent such that The injection fluid may be introduced by being pumped into one or more injection wells…Typically, the carbon quantum dots are soluble in the injection fluid (par. 42).

Regarding claim 13, Batarseh and Gupta teach, except where struck through, the method of claim 12 as discussed above.  Batarseh does not teach where the one or more coloring agents comprise a black liquid agent (par. 43 teaches Injection fluids transporting carbon quantum dots into the formation are typically aqueous based, it is known in the art that carbon is black in color, see NPL website "Carbon." Chemicool Periodic Table. Chemicool.com. 25 July. 2014. Web. https://www.chemicool.com/elements/carbon.html).  Gupta teaches, except where struck through, where the one or more coloring agents comprise a black liquid agent.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include where the one or more coloring agents comprise a black liquid agent, as suggested and taught by Gupta, for the purpose of providing a means to advantageously achieve certain spectroscopy characteristics that includes any qualitative or quantitative property relating to optically active carbon quantum dots (CQDs) which may be determined by optical spectroscopy (such as absorbance, fluorescence and phosphorescence) (par. 30).

Regarding claim 14, Batarseh and Gupta teach, except where struck through, the method of claim 11 as discussed above.  Batarseh further teaches comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface (Batarseh teaches in par. 63 in some implementations, purging may be cyclical. For example, purging may occur while the laser beam is on, which when combined with the carbon quantum dots of Gupta as the purging fluid makes it obvious to cycle the laser and the fluid application). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface, as suggested and taught by Batarseh, for the purpose of providing a means so as not to obstruct the path of laser beam 160 (par. 63).

Regarding claim 19, Batarseh and Gupta teach, except where struck through, the method of claim 11 as discussed above.  Batarseh further teaches comprising moving a lens of the color applicator head to deflect or rotate the laser beam in the range from 0 to 360 (par. 28 teaches the laser tool is also configured to rotate about an axis in the wellbore, such as a central axis of the wellbore. In some implementations, the laser tool 30 is mounted on an axle (not shown) for rotation). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include comprising moving a lens of the color applicator head to deflect or rotate the laser beam in the range from 0 to 360, as suggested and taught by Batarseh, for the purpose of providing a means to advantageously allow for the laser beam 160 may sweep the entire circumference of the wellbore. That is, the laser tool may rotate a full 360°. In some cases, the laser tool may rotate less than 360° (par. 28).

Regarding claim 20, Batarseh and Gupta teach, except where struck through, the method of claim 11 as discussed above.  Batarseh further teaches comprising purging dust or vapor from a path of the laser beam (par. 5 teaches the purging nozzles as The focusing system may also include a purging nozzle proximate to the laser muzzle, a vacuum nozzle proximate to the laser muzzle, further, the color applicator head disclosed in the instant application is analogous to the focusing system 100 of Batarseh with the combinations with Gupta disclosed above to allow for the application of carbon quantum dots in Gupta). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include comprising purging dust or vapor from a path of the laser beam, as suggested and taught by Batarseh, for the purpose of providing a means to advantageously having the purging nozzle is configured to remove dust and vapor from the path of the laser beam. The vacuum nozzle is configured to collect dust and vapor from the path of the laser beam (par. 5).

Regarding claim 21, Batarseh teaches, where the average power output of the laser generator falls within one or more of the following ranges: between 500 Watts and 1000W, between 1000W and 1500W, between 1500W and 2000W, between 2000W and 2500W, between 2500W and 3000W, between 3000W and 3500W, between 3500W and 4000W, between 4000W and 4500W, between 4500W and 5000W, between 5000W and 5500W, between 5500W and 6000W, between 6000W and 6500W, or between 6500W and 7000W (par. 32).  

Regarding claim 22, Batarseh teaches, where the average power output is of the laser generator falls within one or more of the following ranges: between 500 Watts and 1000W, between 1000W and 1500W, between 1500W and 2000W, between 2000W and 2500W, between 2500W and 3000W, between 3000W and 3500W, between 3500W and 4000W, between 4000W and 4500W, between 4500W and 5000W, between 5000W and 5500W, between 5500W and 6000W, between 6000W and 6500W, or between 6500W and 7000W (par. 32).  

Regarding claim 23, Batarseh teaches, where the optical element is a single optical structure comprising one or more of: a crystal, a lens, a mirror, a prism, a cube, a cylinder, a cone, or combinations thereof (par. 59).

Claim 6, 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190353032A1 Batarseh (hereinafter “Batarseh”) in view of US 20170022804 A1 Gupta (hereinafter “Gupta”) in view of US20190055789A1 Azar (hereinafter “Azar”). 	
Regarding claim 6, Batarseh and Gupta teach, the laser tool of claim 1 as discussed above and Batarseh further teaches and where the color applicator is configured to enter a hole in the rock formation formed by the laser beam (par. 23).  Batarseh and Gupta do not teach where the color applicator head is extendable along the axis of the laser beam. Along the same field of endeavor, Azar is considered analogous art because Azar discloses A cutting element has a port extending through at least a portion of the cutting element body…The port is configured to provide fluid communication therethrough and to direct focused energy from a focused energy source through the cutting element toward a formation proximate the cutting face (abstract).  Azar teaches, except where struck through, where the color applicator head is extendable along the axis of the laser beam (par. 5 teaches extendable as in some embodiments, an energy-emitting cutting element includes a body having a rear face, a cutting face, and a longitudinal axis extending therethrough. The cutting face includes an ultrahard material. A port extends through at least part of the body and parallel to the longitudinal axis. The port provides fluid communication within at least part of the body. An energy direction member extends through at least part of the port; in fig. 6 and par. 51, Azar teaches an energy-emitting cutting element 500 used in cooperation with a non-emitting cutting element 538, par. 53 teaches In some embodiments, fluid 510 may flow through the cutting element 500 and may exit from the cutting element 500 toward the formation 514).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh and Gupta references, to include where the color applicator head is extendable along the axis of the laser beam, as suggested and taught by Azar, for the purpose advantageously combining the extension ability of Azar with the color applicator and fluid of Batarseh and Gupta respectively for the advantage of allowing for A weakened portion of the formation is then removed through mechanical removal, such as a shear cutting element or a conical cutting element (Azar par. 7).    

Regarding claim 15, Batarseh and Gupta teach, except where struck through, the method of claim 11 as discussed above.  Batarseh and Gupta do not teach where the color applicator head is extendable along the axis of the laser beam, the method comprising extending the extendable color applicator head along an axis of the laser beam. Along the same field of endeavor, Azar is considered analogous art because Azar discloses A cutting element has a port extending through at least a portion of the cutting element body…The port is configured to provide fluid communication therethrough and to direct focused energy from a focused energy source through the cutting element toward a formation proximate the cutting face (abstract).  Azar teaches, except where struck through, where the color applicator head is extendable along the axis of the laser beam, the method comprising extending the extendable color applicator head along an axis of the laser beam (par. 5 teaches extendable as In some embodiments, an energy-emitting cutting element includes a body having a rear face, a cutting face, and a longitudinal axis extending therethrough. The cutting face includes an ultrahard material. A port extends through at least part of the body and parallel to the longitudinal axis. The port provides fluid communication within at least part of the body. An energy direction member extends through at least part of the port; in fig. 6 and par. 51, Azar teaches an energy-emitting cutting element 500 used in cooperation with a non-emitting cutting element 538, par. 53 teaches In some embodiments, fluid 510 may flow through the cutting element 500 and may exit from the cutting element 500 toward the formation 514).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh and Gupta references, to include where the color applicator head is extendable along the axis of the laser beam, the method comprising extending the extendable color applicator head along an axis of the laser beam, as suggested and taught by Azar, for the purpose advantageously combining the extension ability of Azar with the color applicator and fluid of Batarseh and Gupta respectively for the advantage of allowing for A weakened portion of the formation is then removed through mechanical removal, such as a shear cutting element or a conical cutting element (Azar par. 7).

Regarding claim 16, Batarseh, Gupta and Azar teach, except where struck through, the method of claim 15 as discussed above.  Batarseh further teaches the method comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface, extending the color applicator head along an axis of the laser beam after each discharging of the laser beam (Batarseh teaches in par. 63 in some implementations, purging may be cyclical. For example, purging may occur while the laser beam is on, which when combined with the carbon quantum dots of Gupta as the purging fluid makes it obvious to cycle the laser and the fluid application). Therefore, it would have been obvious before the effective date of the reference, to include the method comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface, extending the color applicator head along an axis of the laser beam after each discharging of the laser beam, as suggested and taught by Azar, for the purpose of providing an advantageous means so as not to obstruct the path of laser beam (par. 63).

Regarding claim 17, Batarseh, Gupta and Azar teach, except where struck through, the method of claim 15 as discussed above.  Azar further teaches the method comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface, extending the color applicator head along an axis of the laser beam during each discharging of the laser beam (combining the fluid with carbon quantum dots of Gupta with the apparatus of Azar to apply quantum dots in the fluid nozzle 1044 of Azar in figure 11 and paragraph 59, the bit body 1040 which is now analogous to the color applicator, is taught to be extendable or movable in par. 59 as in relation to FIG. 1 through FIG. 10. In some embodiments, the energy-emitting fluid nozzle 1044 may be positioned forward (i.e., to rotationally lead) or behind (e.g., to rotationally trail) the non-emitting cutting element 1038, relative to the direction of movement of the bit body 1040 during operation of the laser-mechanical bit). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh and Gupta references, to include the method comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface, extending the color applicator head along an axis of the laser beam during each discharging of the laser beam, as suggested and taught by Azar, for the purpose of providing a means to advantageously allow for a non-emitting cutting element 1038 configured to remove material from a weakened portion 1014-1 of a formation 1014 that has been energized by an energy-emitting non-cutting element, such as an energy-emitting fluid nozzle 1044 (par. 59).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763